Title: To Thomas Jefferson from Timothy Pickering, 5 December 1805
From: Pickering, Timothy
To: Jefferson, Thomas


                  
                     Senate Chamber Decr. 5. 1805.
                  
                  Mr. Pickering begs leave to inform Mr. Jefferson, that on returning yesterday to his lodgings, he was told by Mr. Davenport, who had enquired for it, that Knight’s treatise on the culture of the apple & pear was not to be purchased in the city of New-York. If therefore Mr. Jefferson wishes either to read it again, or to recommend the printing of an American edition, Mr. Pickering will, with great pleasure, immediately send for his own copy, in Massachusetts; directing (as it is beyond his frank) that the packet be addressed to the Secretary of State.
               